Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Leon Hoover appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying his motion for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Hoover v. Daniels, No. 5:13-ct-03096-BO (E.D.N.C. Apr. 4 & 16, 2014). We deny Hoover’s motions to appoint counsel and for amendment. We *221dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.